--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5.4
 
EXECUTION VERSION


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of August
7, 2009 (the “Signature Date”) to be effective as of May 8, 2009 (the “Effective
Date”), by and among TWINLAB CORPORATION, a Delaware corporation (“Borrower”),
IDEA SPHERE INC., a Michigan corporation (“Parent”), and FIFTH THIRD BANK, a
Michigan banking corporation (“Lender”), is as follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008, as amended by the First Amendment to Credit Agreement and
Amendment to Loan Documents dated as of December 2, 2008 and the Second
Amendment to Credit Agreement dated to be effective as of January 2, 2009 (as
amended, the “Credit Agreement”).  Capitalized terms which are used, but not
defined, in this Amendment will have the meanings given to them in the Credit
Agreement.


B.           The Loan Parties have requested that Lender: (i) amend the Credit
Agreement and other Loan Documents to extend the stated Termination Date to
September 8, 2009; (ii) decrease the maximum Revolving Commitment (subject to
availability) from $18,000,000 to $16,000,000; (iii) waive the Existing Defaults
(as defined in Section 2); (iv) make certain changes to the required Financial
Covenant levels with respect to the Senior Funded Indebtedness to EBITDA Ratio
and the minimum Tangible Net Worth Financial Covenants and make certain other
amendments relating to certain of the Financial Covenants; (v) make certain
changes to the interest rates applicable to the Obligations, including, without
limitation, an increase in the LIBOR Rate Margin (as defined in each Note) to
6.50% per annum; and (vi) make certain other amendments to the Credit Agreement
and certain of the other Loan Documents.  Lender is willing to consent to such
requests and to amend the Credit Agreement and the other Loan Documents to
reflect such modifications, all on the terms, and subject to the conditions, of
this Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:


1.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows:


1.1           Section 1.1 of the Credit Agreement is hereby amended by the
addition of the following new definition, in its proper alphabetical order, to
provide in its entirety as follows:

 
1

--------------------------------------------------------------------------------

 



“Third Amendment” means the Third Amendment to Credit Agreement dated to be
effective as of May 8, 2009, among Borrower, Parent, and Lender.




1.2           The following definition in Section 1.1 of the Credit Agreement is
hereby amended in its entirety by substituting the following in its place:


“Revolving Commitment” means $16,000,000, subject to Section 2.2(h).




1.3           Each reference to “May 8, 2009” in the definition of “Termination
Date” in Section 1.1 of the Credit Agreement is hereby amended by substituting a
reference to “September 8, 2009” for such reference to “May 8, 2009” where “May
8, 2009” appears therein.




1.4           Section 2.1(c) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(c)           On the Signature Date (as defined in the Third Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Revolving
Credit Promissory Note in the form of Exhibit 2.1 to the Third Amendment (as
amended and restated, the “Revolving Note”), dated to be effective as of the
Effective Date (as defined in the Third Amendment), in the principal amount of
the Revolving Commitment, and bearing interest at such rates, and payable upon
such terms, as specified in the Revolving Note.  Subject to compliance with the
applicable provisions of Section 6.4(b) and the Revolving Note, Borrower may
prepay the Revolving Loans in whole or part at any time without premium or
penalty.




1.5           Section 2.2(b) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(b)           On the Signature Date (as defined in the Third Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Term
Promissory Note in the form of Exhibit 2.2(b) to the Third Amendment (as amended
and restated, the “Term Loan A Note”), dated to be effective as of the Effective
Date (as defined in the Third Amendment), in the original principal amount of
$3,869,044, and bearing interest at such rates, and payable upon such terms, as
specified in the Term Loan A Note.


1.6           Section 2.2(d) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(d)           On the Signature Date (as defined in the Third Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Term
Promissory Note in the form of Exhibit 2.2(d) to the Third Amendment (as amended
and restated, the “Term Loan B Note”), dated to be effective as of the Effective
Date (as defined in the Third Amendment), in the original principal amount of
$8,416,673, and bearing interest at such rates, and payable upon such terms, as
specified in the Term Loan B Note.




1.7           Effective on and after July 16, 2009, each reference to “5.50%” in
Section 2.3(j) of the Credit Agreement is hereby amended by substituting a
reference to “6.50%” for such reference to “5.50%” where “5.50%” appears
therein.




1.8           Section 5.11 of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


5.11           Senior Funded Indebtedness to EBITDA Ratio.  Loan Parties will
not permit the Senior Funded Indebtedness to EBITDA Ratio to exceed the ratio
set opposite the following Test Periods ending on any of the following dates or
occurring during any of the following periods:


Test Periods
Senior Funded Indebtedness to EBITDA Ratio
   
For the Test Period ended on
June 30, 2009
9.00 to 1
   
For each Test Period ending on or after
September 30, 2009
5.75 to 1
   



1.9           Section 5.12 of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


 
5.12
Minimum Tangible Net Worth.  Loan Parties will not permit their Tangible Net
Worth to be less than $1,000,000 as of the end of any Test Period ending on or
after June 30, 2009.




 
2

--------------------------------------------------------------------------------

 



1.10           Schedule 1.3 of the Credit Agreement is hereby amended in its
entirety by substituting the document attached hereto as Schedule 1.3 in its
place. Schedule 1.5 of the Credit Agreement is hereby amended in its entirety by
substituting the document attached hereto as Schedule 1.5 in its
place.  Schedule 3.3 of the Credit Agreement is hereby amended in its entirety
by substituting the document attached hereto as Schedule 3.3 in its place.
Schedule 3.5 of the Credit Agreement is hereby supplemented by the addition of
the document attached hereto as the Supplement to Schedule 3.5.  Schedule
3.12(b) of the Credit Agreement is hereby amended in its entirety by
substituting the document attached hereto as Schedule 3.12(b) in its place.
Exhibit 4.3(d) of the Credit Agreement is hereby amended in its entirety by
substituting the document attached hereto as Exhibit 4.3(d) in its
place.  Exhibit 4.3(f) of the Credit Agreement is hereby amended in its entirety
by substituting the document attached hereto as Exhibit 4.3(f) in its
place.   Schedule 5.1 of the Credit Agreement is hereby amended in its entirety
by substituting the document attached hereto as Schedule 5.1 in its place.


2.           Waiver of Existing Defaults.  As previously communicated by Lender
to Borrower, and based upon financial and other information submitted by
Borrower to Lender, Borrower and Parent acknowledge that certain Events of
Default have occurred on or before March 31, 2009 and continue to exist as of
the Signature Date (collectively, the “Current Defaults”).   In addition to the
Current Defaults, the following Events of Default, which may have occurred
before, on, or after March 31, 2009, have occurred and continue to exist as of
the Signature Date (collectively, the “Specifically Enumerated Defaults”): (a)
under Section 6.1(t) of the Credit Agreement arising out of a breach of clause
(i) of Section 2 of the Capital Contribution Agreement as a result of the
failure to timely make all of the required Capital Contribution (as defined in
the Capital Contribution Agreement) that was due on May 7, 2009, (b) under
Section 5.10 of the Credit Agreement as a result of the violation of the Fixed
Charge Coverage Ratio Financial Covenant for the Test Period ended March 31,
2009, (c) under Section 5.11 of the Credit Agreement as a result of the
violation of the Senior Funded Indebtedness to EBITDA Ratio Financial Covenant
for the Test Periods ended December 31, 2008 and March 31, 2009, (d) under
Section 5.12 of the Credit Agreement as a result of the violation of the
Tangible Net Worth Financial Covenant for the Test Period ended March 31, 2009,
(e) under Section 6.1(c) of the Credit Agreement as a result of the Loan
Parties’ failure to timely submit audited Financial Statements for the Fiscal
Year ended December 31, 2008 in accordance with the Credit Agreement, (f) under
Section 6.1(c) of the Credit Agreement as a result of the Loan Parties’ failure
to effectuate the release of certain Liens on or before April 30, 2009 in
accordance with the Second Amendment (the “Trademark Lien Release Default”), (g)
under Section 6.1(f) of the Credit Agreement as a result of the occurrence of
defaults prior to the Signature Date under the Fifth Third Shareholder Loans,
which defaults are enumerated in the loan documents disclosed on Schedule 5.1
hereto, (h) under Section 6.1(f) of the Credit Agreement as a result of the
occurrence of defaults prior to the Signature Date under the LaSalle Debt
related to cross defaults stemming from defaults under the Credit Agreement and
the Fifth Third Shareholder Loans, (i) under Section 6.1(c) of the Credit
Agreement as a result of the Loan Parties’ failure to timely deliver audited
consolidated Financial Statements in accordance with Section 4.3(b) of the
Credit Agreement, (j) under Section 6.1(c) of the Credit Agreement as a result
of the Loan Parties’ failure to deliver Compliance Certificate and Management
Reports in accordance with Section 4.3(d) of the Credit Agreement and (k) under
Section 4.9 of the Credit Agreement as a result of the Loan Parties’ failure to
timely provide written notice to Lender of any of the foregoing Events of
Default set forth in the immediately preceding clauses (a) through (j).  The
Specifically Enumerated Defaults and the Current Defaults are, collectively, the
"Existing Defaults".  Borrower has requested that Lender waive the Existing
Defaults.  Lender hereby waives the Existing Defaults for the specific periods
indicated; provided that Lender’s waiver of the Trademark Lien Release Default
is conditioned on the Liens of Highbridge, Chemical Bank, CapitalSource, and
Blechman et al (as each is defined in Exhibit 3.6 to the Credit Agreement) being
released of record on or before August 31, 2009.  The waiver provided in this
Section 2, either alone or together with other waivers which Lender may give
from time to time, shall not, by course of dealing, implication or otherwise:
(i) obligate Lender to waive any Event of Default, whether past, present, or
future, other than the Existing Defaults, (ii) constitute or be deemed to be a
modification or amendment of the Credit Agreement or any of the other Loan
Documents, or (iii) reduce, restrict or in any way affect the discretion of
Lender in considering any future waiver requested by Borrower.

 
3

--------------------------------------------------------------------------------

 



3.           Reaffirmation of Security.  Borrower, Parent and Lender hereby
expressly intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral.  Each of Borrower and Parent ratifies
and reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each of Borrower and Parent acknowledges and
confirms that the grants of the Liens to Lender on the Loan Collateral: (i)
represent continuing Liens on all of the Loan Collateral, (ii) secure all of the
Obligations, and (iii) represent valid, first and best Liens on all of the Loan
Collateral except to the extent of any Permitted Liens.


           4.           Acknowledgment Regarding Test Periods; Other Documents.


4.1           Borrower hereby acknowledges and agrees that: (i) certain of the
Test Periods on which certain Financial Covenants are to be tested as set forth
in the Credit Agreement (as amended by this Amendment) may occur after the
stated Termination Date and (ii) notwithstanding the inclusion of any such Test
Periods in the Financial Covenants, all of the Obligations shall be due and
payable in full on the earlier of the stated Termination Date or upon
acceleration of the Obligations in accordance with the Loan Documents and Lender
has made no commitment to extend the Credit Agreement or any Obligations or
other financial accommodations to Borrower except as expressly set forth in the
Credit Agreement and the other Loan Documents.


4.2           With the signing of this Amendment, and as a condition of this
Amendment, Borrower will deliver to Lender: (a) an Amended and Restated
Revolving Credit Promissory Note in the form of Exhibit 2.1 attached to this
Amendment (the “Amended and Restated Revolving Note”); (b) an Amended and
Restated Term Promissory Note in the form of Exhibit 2.2(b) attached to this
Amendment (the “Amended and Restated Term Loan A Note”); (c) an Amended and
Restated Term Promissory Note in the form of Exhibit 2.2(d) attached to this
Amendment (the “Amended and Restated Term Loan B Note”); (d) evidence, in form
and substance satisfactory to Lender in its sole discretion, that this Amendment
and the transactions contemplated hereby and thereby were duly authorized by the
Board of Directors of Borrower; (e) evidence, in form and substance satisfactory
to Lender in its sole discretion, that the Reaffirmation of Guaranty and
Security (as referenced in Section 15) and the transactions contemplated thereby
were duly authorized by the Board of Directors or Members, as applicable, of
each Loan Party (other than Borrower); and (f) all other documents, instruments
and agreements deemed necessary or desirable by Lender to effect the amendments
to Borrower’s credit facilities with Lender contemplated by this Amendment.


           5.           Representations.  To induce Lender to accept this
Amendment, each of Borrower  and Parent hereby represents and warrants to Lender
as follows:

 
4

--------------------------------------------------------------------------------

 



                      5.1           Each of Borrower and Parent has full power
and authority to enter into, and to perform its obligations under, this
Amendment, the Amended and Restated Revolving Note, the Amended and Restated
Term Loan A Note, and the Amended and Restated Term Loan B Note, as applicable
(collectively, the “Amendment Documents”) and the execution and delivery of, and
the performance of its obligations under and arising out of, the applicable
Amendment Documents have been duly authorized by all necessary corporate action.


                      5.2           Each Amendment Document, as applicable,
constitutes the legal, valid and binding obligations of Borrower and Parent, as
applicable, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally.


                      5.3           Borrower’s and Parent’s representations and
warranties contained in the Loan Documents are complete and correct as of the
date of this Amendment with the same effect as though such representations and
warranties had been made again on and as of the date of this Amendment, subject
to those changes as are not prohibited by, or do not constitute Events of
Default under, the Credit Agreement.


5.4           No Event of Default has occurred and is continuing under the
Credit Agreement, other than the Existing Defaults (as defined in Section 2).


           6.           Costs and Expenses; Fee.  As a condition of this
Amendment, (i) Borrower will pay to Lender a fee of $80,000, payable in full on
the Signature Date; such fee, when paid, will be fully earned and non-refundable
under all circumstances, and (ii) Borrower will pay and reimburse Lender,
promptly upon Lender’s request, for the costs and expenses incurred by Lender in
connection with this Amendment, including, without limitation, reasonable
attorneys’ fees.


7.           Entire Agreement.  This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment.


           8.           Release.  Each of Borrower and Parent hereby releases
Lender from any and all liabilities, damages and claims arising from or in any
way related to the Obligations or the Loan Documents, other than such
liabilities, damages and claims which arise after the Signature Date.  The
foregoing release does not release or discharge, or operate to waive performance
by, Lender of its express agreements and obligations stated in the Loan
Documents on and after the Signature Date.


           9.           Default.  Any default by Borrower or Parent in the
performance of any of such Loan Party’s obligations under any Amendment Document
shall constitute an Event of Default under the Credit Agreement.

 
5

--------------------------------------------------------------------------------

 



           10.           Continuing Effect of Credit Agreement.  Except as
expressly amended hereby, all of the provisions of the Credit Agreement are
ratified and confirmed and remain in full force and effect.


           11.           One Agreement; References; Fax Signature.  The Credit
Agreement, as amended by this Amendment, will be construed as one
agreement.  All references in any of the Loan Documents to: (a) the Credit
Agreement will be deemed to be references to the Credit Agreement as amended by
this Amendment, (b) the Revolving Note will be deemed to be references to
Amended and Restated Revolving Note, (c) the Term Loan A Note will be deemed to
be references to the Amended and Restated Term Loan A Note, and (d) the Term
Loan B Note will be deemed to be references to the Amended and Restated Term
Loan B Note.  Any Amendment Document may be signed by facsimile signatures or
other electronic delivery of an image file reflecting the execution hereof or
thereof, and, if so signed: (i) may be relied on by each party as if the
document were a manually signed original and (ii) will be binding on each party
for all purposes.


           12.           Captions. The headings to the Sections of this
Amendment have been inserted for convenience of reference only and shall in no
way modify or restrict any provisions hereof or be used to construe any such
provisions.


           13.           Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument.


           14.           Governing Law.  This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Ohio (without
regard to Ohio conflicts of law principles).


15.           Reaffirmation of Guaranty and Security; Reaffirmation of
Individual Guaranties.  As a condition of this Amendment, Borrower and Parent
shall cause (i) each of the Loan Parties (other than Borrower) to execute the
Reaffirmation of Guaranty and Security below and (ii) each of the Individual
Guarantors to execute the Reaffirmation of Individual Guaranties below.


16.           Reaffirmation of Subordination.  As a condition of this Amendment,
Borrower and Parent shall cause each of the Owner/Affiliate Subordinated
Creditors to execute the Reaffirmation of Subordination below.


17.           Reaffirmation of Capital Contribution Agreement.  As a condition
of this Amendment, Borrower and Parent shall cause each of the Contributors (as
defined in the Capital Contribution Agreement) to execute the Reaffirmation of
Capital Contribution Agreement below.

 
6

--------------------------------------------------------------------------------

 



18.           Reaffirmation of Acknowledgment to Intercreditor Agreement.  As a
condition of this Amendment, Borrower and Parent shall cause each of the
applicable parties party thereto to execute the Reaffirmation of Acknowledgment
to Intercreditor Agreement below.


19.           Evidence of Debt Extension.  As a condition of this Amendment,
with the signing of this Amendment, Borrower will deliver to Lender evidence, in
form and substance satisfactory to Lender, that the maturity of each of (a) the
Indebtedness owing by David L. Van Andel, William W. Nicholson, and Mark A. Fox
to Wells Fargo Bank, National Association, (b) the Indebtedness evidenced by the
Alticor Note, and (c) the Fifth Third Shareholder Loans has been extended to a
date that is on or after September 8, 2009.


20.           Acknowledgment Regarding Capital Contribution.  Borrower, Parent
and Lender acknowledge that, based upon information submitted by Borrower to
Lender: (i) a Capital Contribution Triggering Event (as defined in the Capital
Contribution Agreement) has occurred as a result of Borrower’s violation of the
Fixed Charge Coverage Ratio for the Test Period ended June 30, 2009, and (ii) as
a result of such Capital Contribution Triggering Event, the Contributors are
required to make Capital Contributions (as defined in the Capital Contribution
Agreement) of cash in an aggregate amount not less than $3,800,000
(collectively, the “June 30, 2009 Capital Contribution”), in accordance with the
Capital Contribution Agreement.  On or before August 7, 2009, Borrower will
deliver to Lender, in form and substance satisfactory to Lender, evidence that
the Contributors have made the June 30, 2009 Capital Contribution in full.


[Signature Page Follows]

 
7

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers on the Signature Date to be
effective as of the Effective Date.




TWINLAB CORPORATION
IDEA SPHERE INC.
   
By:   /S/ Mark A.
Fox                                                                      
        Mark A. Fox, President and
        Chief Operating Officer
   
FIFTH THIRD BANK
   
By:  /S/ Andrew P.
Hanson                                                                    
       Andrew P. Hanson, Vice President


SIGNATURE PAGE TO
THIRD AMENDMENT TO CREDIT AGREEMENT
 
8
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




